Citation Nr: 0116674	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart disorder, to include postexertional ventricular 
tachycardia.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for residuals of a 
broken right elbow.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for weakness in the 
index and middle fingers.  

6.  Entitlement to service connection for a bilateral knee 
disorder.  

7.  Entitlement to service connection for a bilateral ankle 
disorder.  

8.  Entitlement to service connection for shortness of 
breath.  


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1988.  He also had three months and twenty-eight 
days of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi, in which the RO determined that new and 
material evidence sufficient to reopen the veteran's claim of 
service connection for a heart disorder, to include 
postexertional ventricular tachycardia had not been received.  
Service connection for a neck disorder, residuals of a broken 
right elbow, bilateral hearing loss, weakness in the index 
and middle fingers, a bilateral knee disorder, a bilateral 
ankle disorder and shortness of breath were denied and will 
be addressed in the remand portion of this decision.  



FINDINGS OF FACT

1.  Service connection was previously denied for a heart 
disorder, to include postexertional ventricular tachycardia 
in an April 1990 rating decision.  The veteran was notified 
in May 1990 but did not file a timely appeal.

2.  The evidence added to the record since the April 1990 
denial, to include VA outpatient treatment records and the 
veteran's testimony at a May 1999 RO hearing, bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
themselves or with evidence previously assembled is so 
significant they must be considered in order to decide fairly 
the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the April 1990 RO denial is new 
and material; thus, the requirements to reopen the claim of 
entitlement to service connection for a heart disorder, to 
include postexertional ventricular tachycardia have been met.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105(c) (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.156(a), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the RO denied the veteran's claim of 
entitlement to service connection for a heart disorder, to 
include postexertional ventricular tachycardia in April 1990.  
The veteran was notified of the rating decision in May 1990 
and did not appeal the decision.  In September 1998 the 
veteran requested to reopen his claim.  The RO, in a December 
1998 rating decision, determined that new and material 
evidence sufficient to reopen the claim had not been 
received.

Initially, the applicable law clearly states that, if no 
notice of disagreement is filed within the prescribed period, 
the action or determination shall become final and the claim 
will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations.  38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2000).  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected.  
38 C.F.R. § 20.1103 (2000).  However, if new and material 
evidence is presented or secured with respect to a claim, 
which has been disallowed, the claim shall be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the April 1990 denial and finds that new and material 
evidence has been received to reopen the claim of service 
connection for a heart disorder, to include postexertional 
ventricular tachycardia.

The evidence received into the record since the April 1990 
denial includes VA outpatient treatment records and the 
veteran's testimony at a May 1999 RO hearing.  The August 
1998 VA outpatient treatment record radiology report 
impression was fixed and reversible perfusion abnormalities 
suggesting a combination of ischemia and myocardial scarring.  
At the May 1999 RO hearing the veteran testified that doctors 
had told him that the episodes he experienced were due to a 
cyst in the septum of the heart.  The veteran stated that the 
doctors suggested a fibulator.  He testified that he was 
treated by a private physician while living in El Paso.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, and was not considered by the RO 
when it made its April 1990 rating decision.  Moreover, it is 
so significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a heart 
disorder, to include postexertional ventricular tachycardia 
is reopened and to this extent only, granted.


REMAND

As new and material evidence has been received sufficient to 
reopen the veteran's previously denied claim and pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) the VA is required to obtain the 
private medical records in order to make a decision on the 
reopened claim.

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  As 
part of the assistance provided the VA shall make reasonable 
efforts to obtain relevant records, including private 
records, that the claimant adequately identifies and 
authorizes the VA to obtain.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  A remand is 
necessary in order to obtain the private medical records 
identified by the veteran at the May 1999 RO hearing.  

The veteran has made claims of entitlement to service 
connection for a neck disorder, residuals of a broken right 
elbow, bilateral hearing loss, weakness in the index and 
middle fingers, a bilateral knee disorder, a bilateral ankle 
disorder and shortness of breath.  In the case of a claim for 
disability compensation, the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

The Board notes that the RO has relied upon a February 1990 
VA examination done in connection with the veteran's claim of 
service connection for a heart disorder to deny his claims of 
service connection for a neck disorder, residuals of a broken 
right elbow, bilateral hearing loss, weakness in the index 
and middle fingers, a bilateral knee disorder, a bilateral 
ankle disorder and shortness of breath.  This examination was 
conducted more than eight years prior to the veteran's claims 
of service connection for these disabilities and does not 
rule in or out the existence of a neck disorder, residuals of 
a broken right elbow, bilateral hearing loss, weakness in the 
index and middle fingers, a bilateral knee disorder, a 
bilateral ankle disorder or shortness of breath.  

There is no medical opinion as to the etiology or likely 
onset of any neck disorder, residuals of a broken right 
elbow, bilateral hearing loss, weakness in the index and 
middle fingers, a bilateral knee disorder, a bilateral ankle 
disorder or shortness of breath.  Given the change in the 
regulations a remand is necessary for the RO to comply with 
the duty to assist provisions contained in the new law.

Accordingly, this case is REMANDED for the following:

1.  After securing any necessary 
authorization or medical releases, the RO 
should obtain the veteran's complete 
treatment records from all private 
physicians adequately identified by the 
veteran.  

2.  All documentation generated during 
the course of this evidentiary 
development should be associated with the 
claims folder, to include negative 
responses or notification of 
undeliverable correspondence.  

3.  The veteran should be afforded VA 
examinations to ascertain the etiology 
and likely onset of any heart disorder, 
neck disorder, residuals of a broken 
right elbow, bilateral hearing loss, 
weakness in the index and middle fingers, 
a bilateral knee disorder, a bilateral 
ankle disorder or shortness of breath.  
The claims folder should be made 
available to the examiners for review 
before the examinations and the examiners 
are asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All necessary tests should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

a.  The examiners should specifically 
express opinions as to the etiology of 
any heart disorder, neck disorder, 
residuals of a broken right elbow, 
bilateral hearing loss, weakness in the 
index and middle fingers, a bilateral 
knee disorder, a bilateral ankle disorder 
or shortness of breath.  

b.  The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has any heart disorder, neck disorder, 
residuals of a broken right elbow, 
bilateral hearing loss, weakness in the 
index and middle fingers, a bilateral 
knee disorder, a bilateral ankle disorder 
or shortness of breath which was incurred 
in or aggravated by service.

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


